DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-10, 37, 40, drawn to methods comprising measuring a level of myostatin and/or activin RII and/or follistatin in muscle biopsy and systemic samples.
Group II, claim(s) 2, 11, 41, drawn to methods comprising measuring a level of myostatin and/or activin RII and/or follistatin muscle biopsy and systemic samples followed by administration of a myostatin pathway inhibitor.
Group III, claim(s) 20, 35, drawn to methods of administering dystrophin or MTM1 gene or pathology correcting therapy and optionally a myostatin pathway inhibitor.
Group IV, claim(s) 29, drawn to methods comprising measuring a level of myostatin and/or activin RII and/or follistatin followed by administering dystrophin or MTM1 gene or pathology correcting therapy.
V, claim(s) 39, drawn to methods comprising measuring a level of myostatin and/or activin RII and/or follistatin followed by administration of dystrophin or MTM1 gene or pathology correcting therapy and optionally a myostatin pathway inhibitor.
Group VI, claim(s) 42, drawn to methods comprising measuring a level of myostatin and/or follistatin and/or GDF11.
Group VII, claim(s) 44, drawn to methods comprising measuring a level of myostatin and/or follistatin and/or GDF11 followed by administration of an SMA treatment.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of measuring myostatin levels, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Verzola et al. (2011, Kidney International 79:773-782) and Yano et al. (2015, PLoS ONE 10(10):e0141035; pp. 1-9).  Verzola et al. show that myostatin levels are elevated in muscle biopsy samples from subjects having chronic kidney disease and associated muscle wasting (see abstract).  Similarly, Yano et al. show that myostatin levels are elevated in a systemic sample (a blood sample) from CKD patients associated with muscle wasting.  Therefore, the claimed methods which require (in the alternative) measurement of myostatin levels in systemic and muscle biopsy samples, do not make a contribution over the combined teachings of the prior art, and thus do not meet the definition of a special technical feature as defined by the PCT rules.  Since the . 

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A) biomarkers:
A1) myostatin,
A2) activin RII,
A3) follistatin,
A4) GDF11, or
A5) a specific combination of A1, A2, A3, and/or A4.

B) administered agents:
B1) anti-myostatin antibody or myostatin decoy,
B2) follistatin or follistatin analogue,
B3) anti-ActRII antibody or ActRII decoy,
B4) a specific inhibitor of a specific effector downstream of ActRII,
B5) dystrophin,
B6) a specific MTM gene or pathology correcting therapy,

B8) a specific SMA treatment.

Applicant is required, in reply to this action, to elect a single species (one from A and one from B) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 June 2021